Citation Nr: 1143820	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right hip.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to December 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the hearing and on the record, the Veteran withdrew from the appeal the claim of service connection for degenerative disease for the left hip. 

In June 2009, the Board remanded the claim to VA records and records from the Social Security Administration. 

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The service treatment records show that in June 1976 the Veteran was in vehicle accident.  At the time, his injuries were a chipped tooth, a lip laceration requiring sutures, and a right ankle sprain.  He was in a cast that reached mid-calf and he used crutches for about a month.  Thereafter, he sought treatment for complaints of ankle swelling.  He also had back pain in July 1976 and before the accident, in March 1975, the Veteran's right knee was hit by a cable.



After service in August 2004, the Veteran sought treatment at VA for hip pain that started out as right knee and leg pain.  In January 2006, X-rays showed severe degenerative joint disease in the right hip and the Veteran had a hip replacement in March 2008.

In February 2009, the Veteran testified that a VA physician told him it was possible that the vehicle accident in service caused degenerative joint disease in the right hip as there was nothing else in the medical history which would cause the disease.  

The Veteran as a lay person is competent to identify a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the Veteran was involved in a vehicle accident during service and as a VA physician as reported by the Veteran indicated that the Veteran's current right hip disability may be associated with the vehicle accident in service, the Board has determined that a VA examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Print the records of the Social Security Administration contained on the CD so that the records are available for review by the VA examiner. 

2.  After the above development is completed, afford the Veteran a VA examination by an appropriate specialist to determine if the Veteran's degenerative joint disease of the right hip is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) the result of the vehicle accident in service in 1976?




In formulating the opinion, the VA examiner is asked to address the following: 

a).  What is the clinical significance of the vehicle accident in June 1976 without apparent injury to the right hip, and

b).  What is the clinical significance of the injury to the right lower extremity in March 1975 when the Veteran was struck by a cable. 

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current right hip disability, when the in-service events are not more likely than any other to cause the Veteran's current right hip disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file should be made available to the VA examiner.

3.  After the development requested above has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


